F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           December 8, 2005
                                TENTH CIRCUIT
                           __________________________                        Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                        No. 04-6290
                                                        (W. D. Oklahoma)
 KENNETH EUGENE BOWIE,                                (D.Ct. No. 03-CR-6-M)

          Defendant-Appellant.
                        ____________________________

                                ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pursuant to a plea agreement, which included a waiver of appellate rights,

Kenneth Eugene Bowie pled guilty to being a felon in possession of a firearm


      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
(Count 1) and possession of a firearm in furtherance of a drug trafficking crime

(Count 2), in violation of 18 U.S.C. §§ 922(g)(1) and 924(c)(1), respectively. He

was sentenced to the statutory maximum of 120 months on Count 1 and a

consecutive term of sixty months, the statutory mandatory minimum, on Count 2.

Bowie appeals from his sentence, arguing the district court improperly enhanced

his sentence in violation of United States v. Booker, 534 U.S. 220, 125 S.Ct. 738

(2005). Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a),

we affirm.

                              I. Factual Background

      In January 2001, the Bureau of Alcohol, Tobacco and Firearms (ATF)

began investigating the Outlaws Motorcycle Club in Oklahoma for various

firearms and drug offenses. By October 2002, Bowie and his wife, Brenda, had

been identified as individuals responsible for manufacturing methamphetamine

and distributing it to members of the club. A confidential informant working with

the ATF purchased methamphetamine from the Bowies and notified the ATF of

other unlawful activities, including a trip to a marijuana patch to harvest plants.

      On May 8, 2003, a forty-eight-count indictment was returned by the grand

jury in the Western District of Oklahoma charging Bowie, his wife, and seven

others with drug and firearms offenses. On February 9, 2004, a two-count

Superseding Information was filed, charging Bowie with one count of being a


                                         -2-
felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), and one

count of knowingly possessing a firearm in furtherance of a drug trafficking crime

in violation of 18 U.S.C. § 924(c)(1). Pursuant to a written plea agreement,

Bowie pled guilty to each count. As part of that agreement, Bowie agreed to

waive his right to appeal and forfeited several firearms. 1

      A lengthy presentence investigation report (PSIR) was prepared in April

2004. For Count 1, felon in possession of a firearm, the base offense level under

the guidelines was 14. USSG §2K2.1(a)(6) (2000). 2 However, because Bowie

possessed the firearm “in connection with the commission or attempted

commission of another felony offense . . . ”, §2K2.1(c) required a cross-reference

to §2X1.1. USSG §2K2.1(c)(1)(A). Section 2X1.1(a) in turn required the base

offense level to be calculated “from the guideline for the substantive offense . .

.”; in this case, the manufacture and distribution of drugs. The probation officer

held Bowie accountable for 161,375.34 kilograms of marijuana equivalent. 3


      1
        After Bowie filed his notice of appeal, the government moved to enforce his
waiver of his right to appeal. We denied the government’s motion, because his appeal
was not within the scope of the waiver.
      2
        The PSIR and the eventual sentence applied the November 2000 edition of the
United States Sentencing Guidelines. Thus, all references to the guidelines are to the
2000 edition unless otherwise noted.
      3
        Although Bowie’s offense involved pseudoephedrine/ephedrine, psilocybin
mushrooms methamphetamine, and marijuana, the probation officer converted the
amounts of these drugs to their marijuana equivalencies for purposes of calculating the
base offense level pursuant to USSG §2D1.1(c). See USSG §2D1.1, comment. (n. 10)

                                           -3-
Based on this quantity, the base offense level was 38. USSG §2D1.1(c)(1). This

offense level, coupled with Bowie’s criminal history category of III, resulted in a

guideline range of 235 to 293 months imprisonment on Count 1. The maximum

sentence permitted by statute, however, was 120 months. On Count 2, the

guideline range was the minimum term of imprisonment required by statute, sixty

months.

      Bowie objected to a majority of the PSIR, particularly the quantity of drugs

for which he was held accountable. He also objected based on Blakely v.

Washington, 542 U.S. 296, 124 S.Ct. 2531 (2004).

      Sentencing was held on September 30, 2004. The government presented

three witnesses in addition to the case agent. Melissa Kim Pichurko testified she

had purchased methamphetamine from Bowie and his wife. Robert Thornton

testified he had observed and was involved in the manufacture and distribution of

methamphetamine with Bowie and others and described the quantities of

methamphetamine being produced. Thornton also testified he had observed

firearms at Bowie’s home. Tracy Delana testified that she and Tom Delana had

produced and distributed methamphetamine with Bowie and his wife.

      Special Agent Delbert Knopp testified to the results of the investigation,




(“The Drug Equivalency Tables [] provide a means for combining differing controlled
substances to obtain a single offense level.”).

                                          -4-
including the statements made by cooperating defendants involved in the

methamphetamine trade with Bowie. Agent Knopp also sponsored the admission

of a photograph depicting Bowie holding a rifle. Finally, Agent Knopp testified

that Bowie and his wife routinely possessed firearms during their drug trafficking

activities.

       After hearing the testimony, the district court overruled Bowie’s objections

to the PSIR and held Bowie accountable for the entire amount of drugs identified

in the report. With respect to Blakely, the district court stated it would sentence

“based upon the guidelines, but [would] provide two alternate sentences, one of

which may be substituted for the guideline sentence in the event that the

Sentencing Guidelines are ultimately found to be unconstitutional in whole or in

part.” (R. Vol. 1 at 119.) The district court sentenced Bowie to consecutive

terms of 120 months on Count 1 and sixty months on Count 2. The court then

imposed an identical alternate sentence, to be effective “[i]f the Federal

Sentencing Guidelines are later found to be unconstitutional in their entirety.”

(Id. at 122.) The court noted that this sentence was appropriate based upon “the

nature of the offense involved and the quantity of drugs involved, [Bowie’s]

criminal history, and so forth.” (Id. at 123.) The second alternate sentence was

twenty-one months on Count 1 and sixty months on Count 2, to be imposed if

“only the upward enhancements of the Federal Sentencing Guidelines are [] found


                                          -5-
to be unconstitutional.” (Id. at 123.)

      On appeal, Bowie argues the district court improperly used the

preponderance of the evidence standard in finding facts upon which to base his

sentence in violation of the Sixth Amendment. He contends his sentence should

have been based upon the guidelines applicable to the firearm offenses to which

he pled guilty and not enhanced through application of guidelines relating to drug

offenses. Finally, he asserts the error was not harmless beyond a reasonable

doubt and asks this Court to reverse his sentence and remand to the district court

with direction to impose the second alternate sentence.

      In response, the government contends any constitutional error in sentencing

Bowie based on judge-found facts utilizing the preponderance of the evidence

standard was harmless beyond a reasonable doubt. The government points to the

district court’s imposition of the first alternate sentence - identical to the original

sentence - as “[t]he most probative fact in support of the harmless error

argument.” (Appellee’s Br. at 12.) It argues this proves that “[f]ree from the

constraints of any guideline system, the court would have imposed the statutory

maximum in Count 1.” (Id.)

                               II. Standard of Review

      At sentencing, Bowie argued against enhancing his sentence using judge-

found facts, contending the Supreme Court’s holding in Blakely applied. He thus


                                          -6-
has properly preserved his Sixth Amendment argument, and we will apply the

holdings in Blakely and Booker to this appeal. United States v. Serrata, 425 F.3d

886, 915 (10th Cir. 2005) (citing United States v. Clifton, 406 F.3d 1173, 1176

n.1 (10th Cir. 2005)). Therefore, our inquiry is whether the court’s constitutional

error at sentencing was harmless under Rule 52(a), Federal Rules of Criminal

Procedure. United States v. Lang, 405 F.3d 1060, 1064 (10th Cir. 2005). Rule

52(a) states: “Any error, defect, irregularity, or variance that does not affect

substantial rights must be disregarded.” The government bears the burden of

demonstrating the error was harmless and in cases involving constitutional error,

must do so beyond a reasonable doubt. Lang, 405 F.3d at 1065.

                                   III. Discussion

      In this case, we have little difficulty in concluding that the constitutional

error at sentencing was harmless based on the district court’s imposition of an

alternate sentence identical to the original sentence. Unlike the case we

confronted in United States v. Labastida-Segura, we are not placed in a “zone of

speculation or conjecture” as to whether the district court would impose the same

sentence under a post-Booker sentencing scheme; we know it would. 396 F.3d

1140, 1143 (10th Cir. 2005). Additionally, although the district court did not




                                          -7-
specifically cite 18 U.S.C. § 3553(a) 4 when imposing the first alternate sentence,

the court’s remarks mirrored the “[f]actors to be considered in imposing a

sentence” set forth in that statute. 18 U.S.C. § 3553(a). In imposing the first

alternate sentence, the district court commented on the factors supporting the

statutory maximum sentence on Count 1: “[T]his Court finds that the

appropriateness of that sentence is certainly based upon the nature of the offense

involved and the quantity of drugs involved, the Defendant’s criminal history, and

so forth.” (R. Vol. 1 at 123.) In this case, as in United States v. Serrano-

Dominguez, the district court applied the methodology suggested in Booker. 406



      4
          Section 3553(a) states in relevant part:

      (a) Factors to be considered in imposing a sentence. — The court shall impose a
      sentence sufficient, but not greater than necessary, to comply with the purposes set
      forth in paragraph (2) of this subsection. The court, in determining the particular
      sentence to be imposed, shall consider —

               (1) the nature and circumstances of the offense and the history and characteristics of
               the defendant;

               (2) the need for the sentence imposed —

                       (A) to reflect the seriousness of the offense, to promote respect for the law,
                       and to provide just punishment for the offense;

                       (B) to afford adequate deterrence to criminal conduct;

                       (C) to protect the public from further crimes of the defendant; and

                       (D) to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.
...

                                                -8-
F.3d 1221, 1222 (10th Cir. 2005). The court imposed an alternate sentence,

reviewed the factors supporting that sentence, and concluded in the event the

guidelines were found to be unconstitutional in their entirety, Bowie would

receive the same sentence. Id.; see also United States v. Lawrence, 405 F.3d 888,

907 (10th Cir. 2005) (“[T]he Supreme Court’s holding in Booker would not have

prohibited the district court from making the same factual findings and applying

the same enhancements and adjustments to [the defendant’s] sentence as long as it

did not apply the Guidelines in a mandatory fashion.”), cert. denied, 126 S.Ct.

468 (2005). Thus, any error is harmless.

      Similarly, there was no error in sentencing Bowie on Count 2; Bowie

received the mandatory minimum sentence of sixty months. As we noted in

United States v. Payton, there is no constitutional error when a defendant receives

the required minimum sentence nor any non-constitutional Booker error when,

based on admitted facts in a guilty plea, “the district court had no discretion under

the statute to do other than impose the mandatory minimum sentence.” 405 F.3d

1168, 1173 (10th Cir. 2005).

      We finally address Bowie’s request that we remand this matter and direct

the district court to impose the second alternate sentence. The second alternate

sentence was to be imposed only if the upward enhancements alone were deemed

unconstitutional. Since such was not the holding in Booker, we know what the


                                         -9-
district court would do were we to remand: it would impose the first alternate

sentence, not the second. “A remand would needlessly burden the district court

and counsel with another sentencing proceeding, which we know would produce

the same result.” Serrano-Dominguez, 406 F.3d at 1224. Consequently, we

conclude the constitutional Booker error at Bowie’s sentencing was harmless

beyond a reasonable doubt. AFFIRMED.

                                      Entered by the Court:

                                      Terrence L. O’Brien
                                      United States Circuit Judge




                                        -10-